Citation Nr: 0711688	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-09 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to October 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

The veteran's current back disorder, diagnosed as lumbar 
strain with lumbar disk disease, began many years after 
service and was not caused by or related to any incident of 
service.


CONCLUSION OF LAW

A back disorder, diagnosed as lumbar strain with lumbar disk 
disease, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letters, 
dated in September 2001 and in September 2005, as well as 
other letters, the statement of the case, and supplemental 
statements of the case, advised the veteran of the foregoing 
elements of the notice requirements.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim).  
Thus, the Board finds that the content requirements of the 
notice VA is to provide have been met.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 
 
In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical treatment records, and identified private 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Moreover, the veteran has been provided 
with a VA medical examination in order to obtain a medical 
opinion as to the etiology of his current back disorder.  
Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless. See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).


The veteran in this case is seeking service connection for 
residuals of an inservice back injury.  He contends that his 
duties in the Marine Corps, which included carry equipment 
weighing seventy to seventy-five pounds, injured his back.  
He further alleges that the resulting back condition required 
treatment during his military service, and has continued to 
bother him ever since.  The veteran's statements are 
competent evidence about what he experienced; for example, 
his statements that he experienced certain symptoms is 
competent evidence.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

The veteran served on active duty in the Marine Corps from 
June 1976 to October 1980.  A review of the veteran's service 
medical records revealed his complaints of low back pain in 
July 1976.  The veteran complained of having low back pain 
for the previous 8 years.  The inservice treatment report 
noted a diagnosis of muscle strain, and the veteran was 
instructed to take aspirin.  A treatment report, dated in 
September 1976, noted his complaints of low back pain since 
July 1976.  Physical examination revealed no edema or 
dislocation, and no tenderness on palpation.  Range of motion 
was reported as good, but with pain.  The assessment of the 
low back was within normal limits.  The examiner prescribed 
light duty for two days.  A treatment report, dated in 
February 1977, indicated that the veteran underwent a series 
of x-rays on the spine.  The report noted that these x-rays 
indicated that the veteran had sclerosis of the thoracic 
spine, leaning to the left, which may be positional.  It also 
noted that x-ray examination of the lumbosacral spine was 
normal.  An examination at the time of discharge from 
military service in 1980 found no abnormalities of the 
veteran's spine.  

The post service medical treatment records reveal that the 
veteran was seen for complaints of low back pain in November 
1987.  The treatment report noted that he presented with a 
history of back pain for the previous two weeks.  The report 
indicated that two weeks earlier the veteran had slipped and 
landed on his back.  X-ray examination of the spine, 
performed at that time, noted that he had L4-L5 disc 
narrowing, likely degenerative in nature.  It also added that 
he had sclerosis of the inferior endplate of L4.  The report 
concluded with a diagnosis of back sprain.  Subsequent 
treatment reports, beginning in 1990, revealed additional 
ongoing treatment for low back pain.  A magnetic resonance 
imaging scan of the lumbar spine, performed in June 1990, 
revealed a slight posterior bulging of the L4 disc in and to 
the left of midline.  The axial view showed slight posterior 
displacement of the left L5 nerve root.  A pain management 
evaluation, dated in February 1991, noted the veteran 
complaints of low back pain which radiated down into his 
lower extremities.  The report noted the onset of pain when 
he fell off a wooden beam at work, striking his right 
posterior thigh and back in August 1987.  A hospitalization 
report, dated May 1991, noted that the veteran had been seen 
in the pain management unit with a four year history of 
chronic low back pain.  

In November 2006, a VA examination of the spine was 
conducted.  The VA examiner noted that he had reviewed the 
veteran's claims folder, and the report included a summary of 
the veteran's inservice and post service history of back 
injuries.  Physical examination of the spine revealed some 
tenderness to palpation, and range of motion of his spine was 
limited due to pain.  X-ray examination of the lumbar spine 
revealed minimal degenerative arthritic changes.  The report 
concluded with a diagnosis of lumbar strain, with lumbar disk 
disease.  The VA examiner further opined that it was not 
likely that the veteran's current low back was related to his 
inservice back strain.  The examiner also noted that it was 
more likely that the veteran's current back disorder was 
related to his other post service back injury.

The Board finds that service connection is not warranted for 
a back disorder.  There is no showing of any actual treatment 
or complaints of a back disorder until November 1987, seven 
years after the veteran's discharge from the service.  Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA 
did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  Moreover, the post service treatment 
evidence beginning in 1987 repeatedly refers to the veteran's 
post service back injury as the onset of back pain, without 
any mention of ongoing back problems stemming from his 
military service.  Additionally, on his VA claim form filed 
in August 1990, in which he was seeking service connection 
for conditions other than a back disorder, he noted that he 
had, "ruptured disc and nerve damage since 16 August 1987."

While the veteran is shown to currently have a back 
condition, there is no medical evidence linking this 
condition to his military service.  In fact, the sole medical 
opinion in this matter concludes that the veteran's current 
back disorder is not related to his military service.  See 
Hickson, 12 Vet. App. at 253 (finding that medical evidence 
of a nexus between an in-service injury or disease and the 
current disability is necessary for service connection).  
Thus, a preponderance of the evidence on file is against the 
veteran's claim for service connection for a back disorder.  

As the preponderance of the evidence is against the claim for 
service connection for back disorder, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


